                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     RIGOBERTO JOSE MORENO,                             Case No. 21-cv-00683-JCS
                                                                                            Also Filed in Case No. 20-cv-02082-WHO
                                                        Plaintiff,
                                   8
                                                                                            SUA SPONTE REFERRAL TO
                                                 v.                                         DETERMINE WHETHER CASES ARE
                                   9
                                                                                            RELATED
                                  10     OFFICER PENA, et al.,
                                                        Defendants.
                                  11
                                  12
                                              As stated in a separate report and recommendation, the undersigned has concluded that
Northern District of California
 United States District Court




                                  13
                                       Plaintiff Rigoberto Jose Moreno’s claims in Moreno v. Pena, No. 21-cv-00683-JCS (N.D. Cal.),
                                  14
                                       are barred by the judgment entered in Moreno v. Brettkelly, No. 20-cv-02082-WHO (N.D. Cal.)
                                  15
                                       and therefore warrant dismissal under 28 U.S.C. 1915(e)(2)(B). This case, Moreno v. Pena, is
                                  16
                                       therefore referred sua sponte to the Honorable William Orrick under Civil Local Rule 3-12(c) to
                                  17
                                       determine whether it is related to Moreno v. Brettkelly.
                                  18
                                              If Judge Orrick determines that the cases are related, Moreno v. Pena will be reassigned to
                                  19
                                       him for all purposes (including action on the recommendation for dismissal). If Judge Orrick
                                  20
                                       determines that the cases are not related, Moreno v. Pena will be reassigned to a randomly selected
                                  21
                                       district judge for all purposes (including action on the recommendation for dismissal) because not
                                  22
                                       all parties have consented to the jurisdiction of a magistrate judge under 28 U.S.C. § 636(c).
                                  23
                                       Moreno may file a statement supporting or opposing finding the cases related no later than May
                                  24
                                       14, 2021. See Civ. L.R. 3-12(c), 3-12(e), 7-11(b).
                                  25
                                              IT IS SO ORDERED.
                                  26
                                       Dated: May 10, 2021                             ______________________________________
                                  27                                                   JOSEPH C. SPERO
                                                                                       Chief Magistrate Judge
                                  28
